Citation Nr: 1201472	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2009, for the grant of service connection for bilateral tinnitus.

2.  Entitlement to an effective date prior to May 19, 2009, for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1968 to July 1968, and from July 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that granted service connection for bilateral tinnitus and left ear hearing loss, for which initial 10 percent and noncompensable (respectively) evaluations were assigned, both effective from May 19, 2009.  

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2011.  A copy of the transcript has been associated with the file.


FINDINGS OF FACT

1.  The Veteran's original Application for Compensation and/or Pension (VA Form 21-526) as well as an informal claim for benefits (VA Form 21-4138), were received on May 19, 2009, reflecting that the Veteran filed a service connection claims for bilateral hearing loss and tinnitus.

2.  In an October 2009 rating decision, the RO granted service connection for bilateral tinnitus and left ear hearing loss, assigning 10 percent and non-compensable evaluations (respectively), both effective from May 19, 2009, the date of the original service connection claim.  

3.  There was no service connection claim for tinnitus or hearing loss, either formal or informal, filed prior to May 19, 2009.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier prior to May 19, 2009, for the grant of service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7722; 38 C.F.R. §§ 3.155, 3.400 (2011).

2.  The criteria for an effective date earlier prior to May 19, 2009, for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5110, 7722; 38 C.F.R. §§ 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the issues on appeal arise from a rating decision which established service connection for bilateral tinnitus and left ear hearing loss.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Such is the case as to the earlier effective date issue currently on appeal; i.e. application of pertinent provisions of the law and regulations will determine the outcome.  Specifically, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law, as is the disposition in this case as relates to the earlier effective date claims for the grant of service connection for bilateral tinnitus and left ear hearing loss.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount of additional evidentiary development would change the disposition of these claims; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  

Furthermore, and notwithstanding the above analysis, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  The Veteran engaged the services of a representative and was provided with ample opportunity to submit evidence and argument in support of his claims.  All reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.

Factual Background

The Veteran filed both formal (VA Form 21-526) and informal (21-4138) original service connection claims for bilateral hearing loss and tinnitus on May 19, 2009.  

The Veteran's service treatment records (STRs) include a March 1971 separation examination report which reveals evidence of left ear hearing deficit at the 4,000 hertz level.  

Also presented for the file was a private audiogram of May 2009, revealing evidence of bilateral hearing deficit.  

In a statement from the Veteran dated in June 2009, he indicated that he had experienced chronic tinnitus and hearing loss since service.  The Veteran indicated that during service, he developed chronic ear infections and could not perform his duties at one point due to pain and loss of equilibrium.  He indicated that since that episode, he had experienced constant ringing in both ears, and mentioned that bilateral hearing loss had been recently diagnosed.  

A VA audio examination was conducted in August 2009.  The examiner noted that the Veteran's service enlistment examination report revealed normal hearing acuity bilaterally; the discharge examination revealed normal right ear hearing acuity, and mild high frequency hearing loss in the left ear.  It was further noted that audiological testing conducted in May 2009 had revealed evidence of bilateral hearing loss.  

Upon VA examination, the Veteran gave a history of acoustic trauma in service due to planes, helicopters, and small arms fire, without the benefit of ear protection.  He stated that he had been aware of having constant, bilateral tinnitus for nearly 50 years, as well as hearing loss since 1970 or 1971, which had gradually gotten worse.  He also reported that during service, a weapon had been fired (45 or 38) right next to his ear.  On audiological evaluation, pure tone thresholds in decibels were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
50
6
LEFT
15
15
40
65
60

The average puretone air conduction threshold for the 1000, 2000, 3000, and 4000 hertz frequencies was 27 in the right ear and 45 in the left ear.  (The Board notes that the report should possibly show a pure tone threshold of 60 decibels in the right ear at 4,000 hertz, which would then result in a cumulative threshold average of 40 in the right ear; the Board notes that this matter is not critical or even pertinent to the claim on appeal but is noted strictly by way of observation).  Bilateral hearing loss was diagnosed and the examiner noted that the clinical findings were consistent with those shown in May 2009.  

The VA examiner opined that left ear hearing loss was at least as likely as not related to military noise exposure, noting that left ear hearing loss had been shown on the Veteran's discharge examination report.  The examiner also opined that right ear hearing loss was less likely than not related to military noise exposure, noting that right ear hearing was normal on discharge.  It was further opined that tinnitus was at least as likely as not related to military noise exposure, as this was consistent with documented hearing loss and an incident which occurred during service when a weapon was discharged next to the Veteran's ear.  

By rating action of October 2009, service connection was established for bilateral tinnitus and left ear hearing loss, for which 10 percent and non-compensable evaluations (respectively) were assigned, both effective from May 19, 2009, the date of receipt of the original service connection claim.  The Veteran appealed the assigned effective dates, arguing that because he had experienced hearing loss and tinnitus in and since service, and because he had not been advised during or shortly after service of his potential eligibility for VA compensation/benefits, the effective date for the award of service connection should be moved back to March or April 1971.  

The Veteran presented testimony at a travel Board hearing held in June 2011, at which time he reiterated his contentions to the effect that an effective date retroactive to 1971 was warranted for the grant of service connection for bilateral tinnitus and left ear hearing loss.  


Earlier Effective Date Claims

The Veteran essentially argues that the establishment of May 19, 2009, as the effective date for the grant of service connection for both bilateral tinnitus and left ear hearing loss is incorrect.  He maintains that the correct effective date should be March 1971, when hearing loss was shown on his separation examination or in the alternative in April 1971, when he was discharged from service.  He also contends that VA failed to inform him of his rights and his potential eligibility for VA disability benefits for hearing loss and tinnitus in 1971, forming a basis for retroactive entitlement.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2011).  Applicable law and VA regulations provide that the effective date of an evaluation and award of VA benefits, including compensation benefits, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  In addition, if a claim is received within 1 year of separation from service, the effective date may be the day following separation from active service, or the date entitlement arose.  38 C.F.R. § 3.400 (2011).  

For purposes of VA adjudication, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2011).  An informal claim is further defined in the regulations.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2011).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  

Having carefully considered the claim in light of the record and applicable law, there simply is no legal authority for the Board to assign an earlier effective date, as there is no indication that the Veteran filed service connection claims for tinnitus or left ear hearing loss, at any time prior to May 19, 2009.  

The Court has made it plain that the date of the filing of a claim is generally controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999), citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997).

The Board is aware that STRs reflect that left ear hearing loss was identified while the Veteran was in service, well prior to the claim for hearing loss filed in May 2009.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, (and not necessarily the date of medical evidence pertaining to the claimed disorder), that is dispositive to this matter.  Stated alternatively, this appeal involves resolution of a legal, and not factual matter.

The Veteran argues that a failure in the duty to assist; i.e. to advise him of his potential eligibility for benefits in 1971, during or shortly after service, warrants the assignment of a retroactive effective date for tinnitus and left ear hearing loss.  

VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194  (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  While VA has a general statutory obligation to provide outreach services to potential claimants such as the Veteran, see 38 U.S.C.A. § 7722 (West 2002), authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the 'unequivocal command' that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110(a).   

The provisions of 38 U.S.C.A. § 5110(f), prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355  (Fed. Cir. 1999); see also VAOGCPREC 17-95 ('[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements').  Thus, entitlement to an earlier effective date in this case based on any failure by VA to inform the Veteran of potential eligibility for benefits, as contended by the Veteran, is not warranted.  

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also King v. Shinseki, 23 Vet. App. 464, 469 (2010).  Here the intent to file service connection claims for hearing loss and tinnitus was not evident until the Veteran actually filed a written claim on May 19, 2009.  

The Board is without jurisdiction to award an earlier effective date than is permitted by statute.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.  The facts are not in question.  The record does not reflect, nor does the Veteran contend that a claim was filed during the first post-service year or at any time prior to May 19, 2009.  Accordingly, there is no basis for the assignment of an effective date of April 23 1971, representing the day following separation from active service.  As the effective date can be no earlier than the date of receipt of the claims for hearing loss and tinnitus, May 19, 2009 is the earliest effective date permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date for the grant of service connection for bilateral tinnitus and left ear hearing loss, provided by law.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date prior to May 19, 2009 for the grant of service connection for bilateral tinnitus is denied.

Entitlement to an effective date prior to May 19, 2009 for the grant of service connection for left ear hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


